Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant's election with traverse of Group I (claims 21-28) in the reply filed on 9/16/2022 is acknowledged.  The traversal is on the ground(s) that the technical features of the claims are not disclosed or taught by Fresenius references .  This is not found persuasive because Fresnius references disclose the technical features of the claims as indicated in the previous Office action mailed 7/18/2022.  See also following action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/16/2022.

Claim Objections
Claims 28 and 39 are objected to because of the following informalities:  “or” on line 3 of each claims of claims 28-29 should be corrected to “and”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/179401 A1 (hereinafter Fresnius ‘401) in view of WO 2015/179523 A (hereinafter Fresnius ‘523).
Regarding claim 21, Fresenius '401 discloses a dialysis machine for estimating absolute blood volume, the dialysis machine comprising a hemodialysis machine including a computer program product for determining absolute blood volume of a patient undergoing hemodialysis treatment or ultrafiltration treatment or both (see para 0011):
a receiver to obtain, from a sensor, a series of measurements of hemoconcentration of at least one blood characteristic of the patient over a time period (The hematocrit/hemoglobin measuring device (e.g. Crit-Line®) [device is known to have sensors to measure data] collects with high frequency (in a range of between about 5 and about 50 Hz) hematocrit /hemoglobin raw data in patient's blood. Measurement points are any parts of the cardiovascular system except the extracorporeal venous line(see para 0061); if a device is available, such as a modified Crit-Line® Ill monitor, that can provide high-frequency, real-time hemoglobin concentration data, then, from these data, the last two terms in equation (7) can be derived, i.e., the right-side and left-side differentials of 1 /(hemoglobin concentration) around the time point to at which the ultrafiltration rate was changed. These are the slopes of the 1/Hgb time course data just before and after to, which can be obtained by regression from the raw data. At the same time, Qr(t0 + 0) - Qr(t0 - 0) is equal to zero, as explained above, and the ultrafiltration rate step q0 is known because the ultrafiltration rate administered by the dialysis machine is controlled. This means that the only unknown quantity in equation (7) is the hemoglobin mass at the time when the ultrafiltration step occurred, Hgbmass(t0), which can thereby be solved for. Knowing both Hgbmass(t0) and Hgb(t0), equation (3) can be used to calculate the absolute blood volume at time point t0 (see para 0054);
the series of measurements including a hemoconcentration at [an ultrafiltration] time during the time period (The hematocrit/hemoglobin measuring device (e.g. Crit-Line®) [device is known to have sensors to measure data] collects with high frequency (in a range of between about 5 and about 50 Hz) hematocrit /hemoglobin raw data in patient's blood. Measurement points are any parts of the cardiovascular system except the extracorporeal venous line (see para 0061); if a device is available, such as a modified Crit-Line® Ill monitor, that can provide high-frequency, real-time hemoglobin concentration data, then, from these data, the last two terms in equation (7) can be derived, i.e., the right-side and left-side differentials of 1/(hemoglobin concentration) around the time point to at which the ultrafiltration rate was changed. These are the slopes of the 1/Hgb time course data just before and after to, which can be obtained by regression from the raw data. At the same time, Qr(t0 + 0)- Qr(t0 -0) is equal to zero, as explained above, and the ultrafiltration rate step q0 is known because the ultrafiltration rate administered by the dialysis machine is controlled. This means that the only unknown quantity in equation (7) is the hemoglobin mass at the time when the ultrafiltration step occurred, Hgbmass(t0), which can thereby be solved for. Knowing both Hgbmass (t0) and Hgb(t0), equation (3) can be used to calculate the absolute blood volume at time point t0 (see para 0054);
memory including instructions, which when executed by a processor, cause the processor to (a hemodialysis machine includes a computer program product for determining absolute blood volume of a patient undergoing hemodialysis treatment or ultrafiltration treatment or both, the computer program product including a computer usable medium and a set of computer program instructions embodied on the computer usable medium (see para 0011):
estimate parameters for a physiological model based on the series of measurements, the parameters including the hemoconcentration at the [ultrafiltration] time, a volume of a first compartment and a volume of a second compartment at the [ultrafiltration] time and at [an ultrafiltration] time of the time period (The hematocrit/hemoglobin measuring device (e.g. Crit-Line®) [device is known to have sensors to measure data] collects with high frequency (in a range of between about 5 and about 50 Hz) hematocrit /hemoglobin raw data in patient's blood. Measurement points are any parts of the cardiovascular system except the extracorporeal venous line (see para 0061); if a device is available, such as a modified Crit-Line® Ill monitor, that can provide high-frequency, real-time hemoglobin concentration data, then, from these data, the last two terms in equation (7) can be derived, i.e., the right-side and left-side differentials of 1 /(hemoglobin concentration) around the time point t0 at which the ultrafiltration rate was changed. These are the slopes of the 1/Hgb time course data just before and after t0, which can be obtained by regression from the raw data.  At the same time, Qr(t0 + 0) - Qr(t0 - 0) is equal to zero, as explained above, and the ultrafiltration rate step q0 is known because the ultrafiltration rate administered by the dialysis machine is controlled. This means that the only unknown quantity in equation (7) is the hemoglobin mass at the time when the ultrafiltration step occurred, Hgbmass (t0), which can thereby be solved for.  Knowing both Hgbmass(t0) and Hgb(t0) , equation (3) can be used to calculate the absolute blood volume at time point t0 (see para 0054); using a model for parameters (see para 0061-0063); The effective net decrease in blood volume in the face of ongoing ultrafiltration will depend on plasma refilling rate, i.e., the rate of fluid transfer from the interstitial compartment into the vasculature [compartments], which itself varies throughout the dialysis treatment and depends on the Starling forces (see para 0041, 0042); and determine an absolute blood volume of the patient at the specified time using the physiological model and the series of measurements of hemoconcentration (The hematocriUhemoglobin measuring device (e.g. Grit-Line®) [device is known to have sensors to measure data] collects with high frequency (in a range of between about 5 and about 50 Hz) hematocrit /hemoglobin raw data in patient's blood. Measurement points are any parts of the cardiovascular system except the extracorporeal venous line, para 0061; if a device is available, such as a modified Grit-Line® Ill monitor, that can provide high-frequency, real-time hemoglobin concentration data, then, from these data, the last two terms in equation (7) can be derived, i.e., the right-side and left-side differentials of 1/(hemoglobin concentration)·around the time point t0 at which the ultrafiltration rate was changed. These are the slopes of the 1/Hgb time course data just before and after t0, which can be obtained by regression from the raw data. At the same time, Qr(t0 + 0) - Qr(t0 - 0) is equal to zero, as explained above, and the ultrafiltration rate step q0 is known because the ultrafiltration rate administered by the dialysis machine is controlled. This means that the only unknown quantity in equation (7) is the hemoglobin mass at the time when the ultrafiltration step occurred, Hgbmass(t0), which can thereby be solved for. Knowing both Hgbmass(t0) and Hgb(t0) , equation (3) can be used to calculate the absolute blood volume at time point 10,para 0054); and 
a display portion to display the absolute blood volume (Display of initial absolute blood volume (ABV): e.g., hemodialysis (HD) machine screen, mobile device, clinic client computer (see para 0061: a-d).
Fresenius '401 fails to explicitly disclose an injector to inject a predetermined volume of dilution indicator liquid into a blood stream of a patient and the series of measurements including a hemoconcentration at a dilution test time during the time period, and the series of measurements of hemoconcentration based on blood volume compared to the predetermined volume of dilution indicator liquid, parameters including at an dilution injection time of the limo period.
Fresenius '523 is also in the field of estimating absolute blood volume (machine for determining absolute blood volume using a hemodilution method, abstract) and teaches injecting a predetermined volume of dilution indicator liquid into a blood stream of a patient (a hemodialysis machine includes means for priming a dialyzer with a known volume of priming fluid (see para 0004); The priming volume of the blood tubing is approximately 148 ml, while that of the dialyzer depends on the dialyzer model and will vary in the range of between approximately 83 and 98 ml. Thus, the total priming volume will be in the range of between about 231 and 246 ml. This volume is rinsed into the patient over a period of approximately 1.5 minutes at the start of the dialysis and/or ultrafiltration treatment. Therefore, while the delay of the initial Grit-Line Hgb determination avoids any significant hemodilution due to recirculated priming fluid, there will be systemic hemodilution caused by the priming fluid infusion [infusion can be done by a injection or pump) into the patient (see para 0014; fig. 2);
the series of measurements including a hemoconcentration at a dilution test time during the time period (determining the patient's diluted hemoglobin concentration at a predetermined time, said predetermined time chosen such that systemic hemodilution is caused by priming fluid infusion into the patient (see para 0005); the amount of priming fluid infused, the half-life of the infused priming fluid in the plasma compartment, the time between treatment start and the initial Grit-Line Hgb determination, and the volume ultrafiltered during that time. Pre-dialysis Hgb concentration, delay before the initial Grit-Line measurement, ultrafiltration volume during that time and amount of priming fluid infused are known (see para 0014, 0015); and 
the series of measurements of hemoconcentration based on blood volume compared to the predetermined volume of dilution indicator liquid (the hemodialysis machine can further include means for comparing the patient's hemoglobin concentration after hemodilution to the patient's pre-dialysis hemoglobin concentration, means for calculating the patient's pre-dialysis absolute blood volume, and means for determining the patient's absolute blood volume periodically during the hemodialysis treatment from the relative blood volume(see para 0004); This delay is deliberate, so as to ensure that there is no priming fluid recirculation in the extracorporeal circulation at the time of the first Grit-Line Hgb determination. Comparison of this initial Grit- Line Hgb to the pre-dialysis laboratory Hgb revealed that, across different dialysis facilities, the Grit-Line Hgb value is systematically lower than the laboratory result by about 0.5 g/dl onaverage (see FIGS. 1A and IB), which is attributed primarily to hemodilution caused by the priming fluid (e.g., saline solution, such as 0.9 wt% NaCl) being flushed into the patient at the start of dialysis (see para 0014);
parameters including at an dilution injection time of the time period (Further assuming perfect mixing and no change in fluid distribution between micro- and macro-circulation during the period between start of the treatment and the initial Grit-line Hgb determination the induced change in Hgb concentration due to hemodilution is a function of the absolute blood volume at the start of dialysis [dilution injection time], the pre-dialysis Hgb concentration, the amount of priming fluid infused, the half-life of the infused priming fluid in the plasma compartment, the time between treatment start and the initial Grit-Line Hgb determination, and the volume ultrafiltered during that time (see para 0015).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fresenius '401 with the teaching of Fresenius '523 for the purpose of determining the patient's absolute blood volume periodically during the hemodialysis treatment from the relative blood volume with systemic hemodilution caused by priming fluid infusion into the patient while minimizing hemodilution due to recirculating priming fluid as suggested by Fresnius '523 (see para 0004).
Regarding Claim 22, modified Fresenius '401 discloses the dialysis machine of claim 21, wherein the memory includes instructions to further cause the processor to prescribe a dialysis treatment action for the patient based on the absolute blood volume at the dilution test time (At that point, it should be considered whether treatment regimen modifications (especially with respect to treatment duration/frequency) are possible and feasible to allow further improvements in fluid volume status (see para 0061). Applications of absolute blood volume (ABV) (see para 0060); Knowledge of ABV can be used to alert the staff when this critical threshold is being approached, and/or to automatically implement modifications to treatment and monitoring characteristics (e.g. ultrafiltration rate, treatment time, dialysate temperature, frequency of blood pressure measurements, position of the patient, automatic fluid steps, change in dialysate conductivity) to avoid intradialytic complications (see para 0061).
Regarding Claim 23, modified Fresenius '401 discloses the dialysis machine of claim 21, wherein the memory includes instructions to further cause the processor to modify a dialysis treatment action for the patient automatically based on the absolute blood volume ( Knowledge of ABV can be used to alert the staff when this critical threshold is being approached, and/or to automatically implement modifications to treatment and monitoring characteristics (e.g. ultrafiltration rate, treatment time, dialysate temperature, frequency of blood pressure measurements, position of the patient, automatic fluid steps, change in dialysate conductivity) to avoid intradialytic complications (see para 0061).
Regarding Claim 24, Fresenius '401 fails to explicitly disclose wherein the dilution test time includes a period of ten to fifteen minutes after the dilution injection time, and wherein the injection occurs at the dilution injection time.
Fresenius '523 teaches wherein the dilution test time includes a period of 5 minutes after the dilution injection time, and wherein the injection occurs at the dilution injection time (The first reading is currently obtained approximately 3 to 5 minutes into the dialysis and/or ultrafiltration treatment...The priming volume of the blood tubing is approximately 148 ml, while that of the dialyzer depends on the dialyzer model and will vary in the range of between approximately 83 and 98 ml. Thus, the total priming volume will be in the range of between about 231 and 246 ml. This volume is rinsed into the patient over a period of approximately 1.5 minutes at the start of the dialysis and/or ultrafiltration treatment. Therefore, while the delay of the initial Grit-Line Hgb determination avoids any significant hemodilution due to recirculated priming fluid, there will be systemic hemodilution caused by the priming fluid infusion into the patient (see para 0014). Furthermore, defining a measurement time period was well-known as taught by Fresenius '523 and the specifics [ten to fifteen minutes] would Involve routine skill in the art.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fresenius '401 with the teaching of Fresenius '523 for the purpose of avoiding any significant hemodilution due to recirculated priming fluid while making initial HgB determination as suggested by Fresenius'523 (see para 0014).
Regarding Claim 25, modified Fresenius '401 discloses the dialysis machine of claim 21, wherein the time period includes a period before the dilution injection time and the series of measurements include measurements taken during the period before the dilution injection time for a baseline (The Crit-Line®-derived blood volume estimates were compared as described below against reference blood volume measurements obtained by tracer dilution using the Daxor BVA-100 analyzer (see para 0055); In order to compare the results obtained in the study with the pre-treatment Daxor data (see Table 1), for each test the estimates were computed for the blood volume at the beginning of the treatment using the estimated value for the hemoglobin mass at the time of Step no. j according to (1.9) for i = 0. Since the Grit-Line® device does not give reliable measurements for the first minutes after starting the dialysis treatment and because of the dependence of the measurements on the blood flow, one took in equation (1.9) instead of t0 = 0 the time t *0 at which the blood flow Qb reached the value which was maintained during the period where the steps in the ultrafiltration rate used for blood volume estimation occurred (see para 0084).
Regarding Claim 26, modified Fresenius '401 discloses the dialysis machine of claim 21, wherein the estimated parameters include a blood exchange between the first and second compartments, a fluid exchange with interstitial space (Since the intravascular water is in equilibrium with the interstitial compartment, any change in extracellular fluid volume will, within a certain range, affect both the interstitial volume and the blood volume (see para 0041). The effective net decrease in blood volume in the face of ongoing ultrafiltration will depend on plasma refilling rate, i.e., the rate of fluid transfer from the interstitial compartment into the vasculature, which itself varies throughout the dialysis treatment and depends on the Starling forces (see para 0042).
Fresenius '401 fails to explicitly disclose the parameters include a time delay.
Fresenius '523 teaches the parameters include a time delay (Pre-dialysis Hgh concentration, delay before the initial Grit-Line measurement, ultrafiltration volume during that time and amount of priming fluid infused are known (see para 0014, 0015); This delay is deliberate, so as to ensure that there is no priming fluid recirculation in the extracorporeal circulation at the time of the first Grit-Line Hgb determination. Comparison of this initial Crit- Line Hgb to the pre-dialysis laboratory Hgb revealed that, across different dialysis facilities, the Grit-Line Hgb value is systematically lower than the laboratory result by about 0.5 g/dl on average (see FIGS. 1A and IB), which is attributed primarily to hemodilution caused by the priming fluid (e.g., saline solution, such as 0.9 wt% NaCl) being flushed into the patient at the start of dialysis (see para 0014).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fresenius '401 with the teaching of Fresenius '523 for the purpose of determining the patient's absolute blood volume periodically during the hemodialysis treatment from the relative blood volume with systemic hemodilution caused by priming fluid infusion into the patient while minimizing hemodilution due to recirculated priming fluid as suggested by Fresnius'523 (see para 0004).
Regarding Claim 27, modified Fresenius '401 fails to explicitly disclose, wherein estimating the parameters includes fitting the physiological model to the series of measurements by performing a nonlinear least squares fit and minimizing a root-mean-square error between the series of measurements and relative blood volume estimates resulting from the physiological model.
However, Fresenius '401 teaches wherein estimating the parameters includes fitting the physiological model to the series of measurements by performing a least squares and minimizing the functional between the series of measurements and relative blood volume estimates resulting from the physiological model (calculating the patient's absolute blood volume can include using minimization of least absolute value or least square cost functionals measuring the distance between the measured hemoglobin concentration and the model before and after each ultrafiltration step (see para 0011, 0012, 0069).  Furthermore, defining a specific way of analyzing the measurements would be a matter of mere mathematical manipulation and the specifics [a root-mean-square error] would involve routine skill in the art.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fresenius '401 with the teaching for the purpose of confirming, based on the absolute blood volume, that the ultrafiltration rate is appropriate or not as suggested by Fesenius'401 (see para 0012).
Regarding Claim 28, modified Fresenius '401 discloses the dialysis machine of claim 21, wherein the series of measurements of hemoconcentration include a series of measurements of at least one of a relative blood volume, a blood volume monitor (BVM) measurement, or a hematocrit measurement (The Crit-Line® Ill monitor is a device for non-invasive real-time measurements of hematocrit, relative blood volume and oxygen saturation during hemodialysis (see para 0055).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
10/6/22